134. Mr. President, first of all, I should like to convey to you the warmest congratulations, on behalf of the Italian Government and on my own behalf, on your election to the presidency of the thirty-sixth session of the General Assembly. It is for us a source of deep satisfaction that this honor has been conferred upon the representative of a country with which Italy maintains relations of close friendship and fruitful cooperation. Your long experience in the activities of the United Nations and the eminent qualities you have displayed in the service of your country are guarantees of the balanced and efficient guidance of the work of the Assembly.
135.	I should like to take this opportunity to express to your predecessor, Mr. von Wechmar, our deep appreciation of the important contribution he made throughout the past year to the affirmation of the ideals of the United Nations and to the search for a solution to some of the most urgent problems which the Organization has to tackle. It is a particular pleasure for me now to wish him every success in his forthcoming post as Ambassador of the Federal Republic of Germany to my own country, Italy.
136.	I also wish to reaffirm my Government's deep respect and full support for the praiseworthy actions undertaken by the SecretaryGeneral in the interests of peace and of the settlement through negotiation of some of the most complex problems of our time, in a particularly delicate phase of the international situation.
137.	Finally, I wish to convey a warm welcome to the delegation of the Republic of Vanuatu, whose country, in keeping with the universal vocation of the United Nations, has just been admitted as the one hundred and fifty-fifth Member of the United Nations.
138.	It is not without emotion that I address the General Assembly, which represents the community of peoples of the earth, while thinking of the complexity and dramatic nature of the problems which make the state of international relations uncertain and precarious.
139.	Besieged as we are these days by problems that are all apparently urgent and critical, we run the risk, in the tumult of our everyday lives, of failing to grasp the full significance of events. I believe that this Hall, in which nearly all the nations of the world are represented, is the most appropriate place for trying to work out a synthesis designed not only to provide a better understanding of the course of contemporary history but, above all, to make more effective and incisive the contribution that all of us, as Governments, are called upon to make in order to create the conditions for a better future for mankind.
140.	That is why I feel it necessary to take an overall view of the individual problems which face us, reducing them basically to two common denominators, namely, the East-West relationship and the NorthSouth relationship. These relationships, while maintaining their own individuality and special characteristics, are not really separate but affect and influence each other.
141.	We must bear in mind this close interrelationship. It would be unrealistic to ignore the fact that the slowing down in the East-West negotiation process has brought about a situation of general insecurity and has exercised a negative influence on the orderly development of international relations. At the same time, we are convinced that a fairer distribution of world resources, through a transfer of wealth from the more prosperous to the less favoured countries, would help to reduce the tensions which exist in so many parts of the world, to promote stability in the more afflicted areas and, indirectly, also to improve the state of East-West relations.
142.	Closely connected with the East-West relationship and the NorthSouth relationship are the specific roles which Italy, taking into account its international position, its vocation and traditions and its geographical Ideation, can and intends to play in order to make a positive contribution of its own to the cause of security and peace k; the world.
143.	That contribution is reflected in Italy's membership in the Atlantic Alliance. That Alliance, because of its defensive character, has proved to be an essential prerequisite to security, peace and detente in Europe and therefore to world equilibrium. In this context must be viewed the resolute participation of Italy in the construction of the European Community, which, as it develops, is increasingly aimed at ensuring security and peace. Italy is convinced that the building and strengthening of the European Community is necessary. In its growth it will consolidate and ensure the strengthening of cooperation on our continent, a more fruitful opening, on a basis of equality, towards the States of other geographical areas, and a reaffirmation of the fundamental importance of human rights. Therefore we are convinced that the process of European integration must now acquire a new momentum, overcome the obstacles arising from the current prevalence of economic interests and seek, in a political union, the path to a more effective contribution to the evolution of the contemporary world towards a better equilibrium and hence towards peace. The voice of Europe must not be underestimated in a process of stabilization and peace that will be truly consistent and constant.
144.	Italy, precisely because it is an expression of the civilization of the Mediterranean, has always been especially aware of the problems and crises of that area, which, in its turn, remains central to world balance. In that region old tensions seem to become more entrenched while new tensions are making the old ones more threatening, thus imposing on all the countries concerned a common responsibility to eliminate the sources of danger.
145.	As regards relations between East and West, with all their historical and political complexities, Italy is following a policy which reflects responsibility and firmness but also an effective desire for dialogue. This has been our attitude in the consultations held with the Western nations with which we are linked in a defensive alliance, as well as in our contacts with the Soviet Union and the other countries of Eastern Europe.
146.	The cardinal points of the Italian position are well-known. They are based on the search for a balance of forces, linked with a gradual reduction of those forces to the lowest possible levels, and on the commitment to negotiations without preconditions, but founded upon mutual recognition of the essential requirements of security and peace. We also believe that a policy of detente cannot be conducted within watertight compartments, but requires a renunciation of adventurous policies and the adoption of coherent and responsible ones, simultaneously and in all geographical regions. The degree of interdependence of our world is so great that we cannot hope to be able to guarantee oases of' peace and stability while elsewhere tensions increase and the basic rights of nations and States are violated.
147.	Concerning tactical nuclear forces, a particularly serious imbalance has occurred in the very heart of Europe, an area where the concentration of military forces is extremely high. This imbalance must therefore be corrected through the adoption of the necessary decisions and the active use of negotiation. Accordingly, Italy has worked with its allies and with the potential negotiators to bring closer the prospect Of negotiations and is now awaiting the initiation of talks; to which we will be ready, as in the past, to make a constructive contribution.
148.	To be realistic a disarmament policy must be aimed at a global balance, not just a regional one. For this reason, Italy has consistently stressed the validity of the SALT process, which, in our view, remains a basic point of reference in the Held of disarmament.
149.	At this point I should like to stress that every result achieved in the field of disarmament can have positive repercussions on development aid.
150.	For its part, Italy has helped, in a spirit of responsibility and moderation, to keep open the prospects for an interEuropean dialogue, and it intends to accord the Conference on Security and Cooperation in Europe the importance that it deserves. Throughout the course of the. Madrid negotiations we have refused to abandon the hope of achieving substantial and balanced results, including the convening of a conference on disarmament in Europe. Moreover, we have agreed that next autumn a further attempt should be made in that direction. It is in the interests of all that that attempt should yield the hoped for results.
151.	A great European country, Poland, has experienced in recent months and is experiencing at present difficulties deriving from its internal evolution. We fervently hope that this country may carry out its chosen action with full respect for the inherent values of its culture and its sovereignty.
152.	Here I should like to point out that the major failures of the United Nations, when they have occurred, are to be attributed to the lack, at the world level, of the political will for peace and progress based on a careful, balanced and realistic assessment of regional conflicts within a global perspective.
153.	I said earlier that the precarious nature of the East West relationship, because of the indivisible nature of security and hence of peace, has had inevitable repercussions on existing world tensions and that, conversely, the elimination of those tensions becomes an important means of reducing the difficulties which stand in the way of the stabilization of East-West relations.
154.	For their part, the 10 members of the European Community have tried and are still trying to contribute to this stabilizing action by proposing formulas aimed at removing the various causes of tension and restoring peace to suffering peoples, thus contributing to stabilization.
155.	In the Assembly, at the eighth meeting, the Secretary of State for Foreign Affairs of the United Kingdom, Lord Carrington, described the European Community's position on the major sources of conflict and tension. I take this opportunity to give Italy's full support to the views that he voiced.
156.	for its part, the Italian Government notes with deep concern that more than 18 months have elapsed since Afghanistan was invaded by Soviet forces, in flagrant violation of international norms and the Charter of the United Nations. In the meantime, no attention has been paid to the requests and appeals made by the overwhelming majority of the members of this Assembly, the members of the non aligned movement, to which we give great importance, the countries of the Organization or the Islamic Conference and those of the European Community that those troops, whose presence constitutes the only real interference in the area, should be withdrawn and that the Afghan people should be given back the right to determine freely their own future and recover the traditional position of their country as an independent and nonaligned State. I am confident that the Assembly will at this session reaffirm the position previously adopted on this question.
157.	There is another case of military occupation the Vietnamese occupation of Cambodia that violates the basic principles of coexistence among peoples. The appeals made by the United Nations and by the nonaligned movement for a solution based on those principles have so far remained unheeded. The Italian Government feels that the International Conference on Kampuchea, held in New York last July, should be given credit for having worked out a balanced and constructive basis for negotiation. My government hopes that Viet Nam will recognize the serious and reasonable nature of the proposals put forward by the Conference and decide to take part in its future deliberations, thus fulfilling its obligations to the United Nations and contributing to the cause of stability in SouthEast Asia.
158.	I turn now to the African continent and I should like, first of all, to express the full solidarity of the Italian Government with the Angolan Government, victim of recent bloody aggression by South African forces. Violation of the sovereignty and territorial integrity of a State Member of the Organization, from whatever source, must give rise to the strongest condemnation by the international community.
159.	Once more, the aggression against Angola was launched from Namibian territory, which is still subject to an illegal regime of occupation. This cannot but further emphasize the urgent need to solve a problem which has been dragging on for years, that of the independence of Namibia. Italy maintains that it must be solved without recourse to force, but rather by political means and through negotiations, on the basis of Security Council resolution 435 (1978). Hence, the Italian Government addresses the most urgent appeal to all the parties directly concerned, including the countries belonging to the Western contact group, to make every constructive effort to ensure that Namibia rapidly achieves its independence and can occupy at our next session, as a sovereign State, the place to which it is entitled hi our Assembly id in international community.
160.	The accession of Namibia to independence would favour the development of the entire region, increase the stability of all the countries concerned and primarily Angola and eliminate every justification for the presence of nonAfrican troops in the region.
161.	Still dealing with the problems of southern Africa, we must note with regret the absence of any significant progress towards the abolition of apartheid in South Africa, an iniquitous system which constitutes an intolerable insult to human dignity and which my Government firmly condemns, as reflected in our scrupulous observance of the military embargo decreed by the Security Council.
162.	With regard to the other African crises, Italy considers that the 0AU is the forum best qualified to promote the stability of the continent and to settle its disputes without dangerous external interference.
163.	We are strengthened in this conviction by the recent favourable development in the dispute over the Western Sahara where, under the auspices of the OAU, the basis for an acceptable solution has been laid down. We hope that similar progress will soon be achieved in Chad with the deployment of the interAfrican force which is to replace, under the auspices of the OAU, the foreign military contingent now present in that country in a different capacity.
164.	Turning finally to the problems of the Horn of Africa, while we note with satisfaction the signs of improvement in the relations between Kenya and Somalia, we are bound to express our deep concern at the continuing tension between Somalia and Ethiopia, two countries with which Italy is linked by ancient historical and cultural ties. Within the limits of its possibilities and with respect for the independence of both countries, Italy awaits with interest and is ready to contribute to every effort which may help to produce a just solution of this crisis and which will allow the peoples of the Horn of Africa to end the present dangerous spiral of confrontation and concentrate their energies on the fight against their common enemy, namely, underdevelopment.
165.	I would like to express in this Hall my gratification at the recent return of some countries of the Latin American continent to democratic normality and at the trends in that direction which may be noted in certain countries. Italy hopes that such trends will be further intensified and will yield concrete results, because it is convinced that a substantial affirmation of the principle of the respect of the popular will and of the ideals of pluralism and democracy can only strengthen the cause of peace on the continent, particularly in Central America, and prevent the resurgence of fratricidal struggles such as those which, linked to the pressure of external destabilizing factors, are tearing apart the people of El Salvador.
166.	At the beginning of my statement I observed that the Government of Italy devotes particular attention to the problems of the Mediterranean.
167.	If the objective to be pursued is that of the security of the area, its attainment requires the solution of the various crises that afflict the region, and, above all, the establishment of peace in the Middle East. This area has too 'neat a need for peace and justice for us to sit back and conclude, with facile pessimism, that we have exhausted the possibilities for seeking a political solution. On the contrary, we feel that important and positive factors are emerging which, together with the effort the European Community is making, gives us reason to believe that today in the Middle East the starting point is no longer zero. Italy will continue to support any progress towards a political settlement of these disputes and remains committed to the contribution which the Ten feel able usefully to offer. May I add, in this respect, that we have noted with interest the proposals put forward by Prince Fahd of Saudi Arabia because they reveal the readiness of that country for a negotiated solution of the Middle East problem and because there is an interesting principle implicit in them.
168.	Our action is based on certain essential principles which may be summed up as follows: the right to existence and the right to security of Israel, a great people to whom mankind owes a considerable cultural debt, are for us facts which we cannot renounce; we recognize as well the right of the Palestinian people to self determination and, if it so decides, 10 the creation of a State entity. This leads us to the conclusion that whatever the operational modalities of the implementation of a peace process, such a process must pass through a compulsory and fundamental stage, namely, mutual recognition between Israel and the Palestinians. In this respect, we feel that the Palestine Liberation Organization [PLO], which we recognize as a significant political force of the Palestinian people, should be given an opportunity to prove its readiness to contribute to a peaceful solution of the ArabIsraeli dispute.
169.	Crises such as that in the Middle East require realism, but also courage and hope. We must encourage moves towards detente by both parties so as to prepare the ground for direct dialogue since, in this case also, any lasting solution finally depends on the will of all directly concerned parties.
170.	The best proof of the validity of this approach has been provided by the truce and cessation of hostilities in southern Lebanon, achieved through diplomatic efforts that Italy fully supported. That development has opened the way to the beginning of a pacification process in that long suffering country. It is now more than ever necessary to guarantee, with the help of all countries, the independence, sovereignty and territorial integrity of Lebanon, thus avert ing a recurrence of the sufferings endured in the past by that defenseless people. Italy is cooperating in the pursuit of that objective by its participation in the peace mission of the United Nations in southern Lebanon, which we hope will be allowed to play an increasing role in that country.
171.	A speedy cessation of the hostilities between Iran and Iraq would put an end to the material and human losses involved and thus remove a serious obstacle to the peaceful progress of those peoples.
172.	In addition to the crisis in the Middle East, recently in the Mediterranean region there have been signs of a disquieting restlessness which seems to make even less attainable the dialogue and cooperation that we would like to see built up in the area. During this delicate phase we must appeal to all concerned to show a sense of responsibility, to maintain attitudes compatible with the goals of peace full coexistence and to renounce claims that conflict with international norms.
173.	It was in the context of a policy aimed at further increasing the stability of the central Mediterranean region that the Italian initiative was taken with regard to the declaration of neutrality issued by Malta, which can only prove to be a useful instrument in favor of peace and progress. In order to help strengthen this new status, when registering its agreements with Malta in accordance with the Charter of the United Nations, Italy requested the SecretaryGeneral [see A/36/348, annex] to draw the attention of Member States to that part of the Italian declaration in which all the States concerned were invited and I repeat that invitation now to take note of Malta's declared neutrality.
174.	Another Mediterranean island, Cyprus, has unfortunately been experiencing a difficult situation for many years. However, the negotiations between the two communities, which the United Nations can use its authority effectively to encourage, now have a greater chance of leading to a solution to the problem. Again, for its part, Italy has done and will do everything possible to assist those negotiations.
175.	It is an essential function of the United Nations to monitor the imbalances in the armaments sector, both conventional and nuclear, and the increasing spread of weapons of all types among the less developed countries.
176.	The Italian Government attaches particular importance of the special session of the General Assembly on disarmament to be held in 1982, which will offer a unique opportunity to review the results so far achieved and to outline the programs to be followed in the future.
177.	Unfortunately, it must be said that the Committee on Disarmament, at Geneva, has not yet been able fully to carry out the tasks entrusted to it by this Assembly. At the same time an increasing need is felt within the Committee to avoid abstract generalizations so that negotiating activities can concentrate primarily on subjects that offer realistic possibilities of agreement. Accordingly, Italy continues to demand a ban on chemical weapons and the destruction of stockpiles thereof in order to avert the serious threat posed by the proliferation of these weapons, which are indeed weapons of mass destruction.
178.	In the nuclear field, Italy, which is a party to the Treaty on the NonProliferation of Nuclear Weapons, views with sympathy the demands of certain nonaligned countries for security guarantees on the non-use of nuclear weapons by the nuclear-weapon States. Italy is making a direct contribution to their efforts in its capacity as chairman of the pertinent Ad Hoc Working Group at Geneva.
179.	In the field of conventional weapons, while understanding the security requirements of many countries regarding the protection of their independence and territorial integrity, we feel that the Assembly must none the less redouble its efforts to regulate such weapons.
180.	Still on the subject of disarmament, Italy has for some years put forward proposals aimed at limiting the potentially destabilizing aspects of an arms race in space and has consistently affirmed the need to continue to work on a global program of disarmament as an appropriate basis on which to ensure the achievement of general and complete disarmament under strict and effective international control.
181.	As regards the important work of the Third United Nations Conference on the Law of the Sea, Italy is firmly convinced that the exploitation of the mineral resources of the seabed must benefit all mankind.
182.	During the past year, in despite of the difficulties arising from the present crisis, international economic cooperation has made modest but significant advances. An authoritative and inspired voice, that of Pope John Paul II, has recently been raised in the context of that comprehensive review, the encyclical Laborem Exercens, to encourage that cooperation. It recommends a profoundly innovative vision of labor problems as well as a new relationship between institutions and labor. I believe that all men of good will should carefully study those lofty pronouncements.
183.	The United Nations Conference on New and Renewable Sources of Energy has given positive indications as to the road we should follow in order over the long term to solve the energy problems of the non-oil-producing developing countries. As for the short and medium terms, these problems could be tackled effectively if we could finally reach a consensus on the establishment of an energy affiliate of the World Bank, a proposal that Italy has supported on numerous occasions.
184.	The recent United Nations Conference on the Least Developed Countries was also successful in adopting the Substantial New Program of Action for the 1980s for the Least Developed Countries. That program will now constitute the basic reference point for the initiatives of the international community. I should like to stress that these are countries to which Italy is already devoting a substantial percentage of its official development aid and for which it plans in the future to develop a more effective and differentiated policy of cooperation which will allow us to achieve the target amounts set in that program.
185.	Italy is also playing an active role in the field of science and technology for development. As I had occasion to stress to a delegation of ministers from developing countries with whom I recently met in Rome, we hope that the United Nations Interim Fund for Science and Technology for Development, to which Italy has made a substantial contribution, will have sufficient resources to achieve its objectives.
186.	In the trade sector, we are convinced of the need, reaffirmed by the seven main industrialized countries at their meeting in Ottawa, for a vigorous joint effort to fight against the resurgence of the spectrum of protection ism and to keep open the system of world trade. Next year, the GATT Ministerial Conference, welcomed by the Ottawa summit, will provide us with a valuable opportunity to consider in depth the obstacles which already impede the orderly development of international trade, as well as those which threaten to arise. But the most serious challenge concerns the launching of global negotiations, since it affects the very negotiating ability of the international community.
187.	The Italian Government maintains that the problems of the NorthSouth dialogue can only be tackled within the framework of the global negotiations which this Assembly will be called upon finally to launch after appropriate and careful preparation. Moreover, our awareness of the urgency of these questions has led us to take an initiative designed to help in the solution of the tragic problem of word hunger.
188.	After having substantially increased in recent years its contribution to the major organizations and programs of the United Nations operating in the agricultural and food sector, Italy, true to its civil and Christian traditions which other cultures reflect as well, has just suggested the organization of an operational meeting for the purpose of achieving, through the action of the United Nations specialized agencies located in Rome, certain concrete objectives to be given immediate effect relating to the struggle against hunger and malnutrition and cooperation in the field of agriculture and food production. This initiative, which was put forward by Italy at Ottawa and approved in the final communique of that meeting 10 has been endorsed by the countries of the European Community and is now in the course of preparation and development. We trust that that initiative, besides offering prompt solutions to the international scourge of malnutrition, will help to strengthen confidence in the possibility of advancing along the path of economic growth through cooperation, which is one of the basic aims of the United Nations.
189.	In concluding my statement, I should like to refer to the important dual responsibility of the United Nations in the field of human rights: the definition of principles and related standards of conduct, and vigilance as to their effective implementation.
190.	As regards the first objective, the Organization has already achieved substantial and indisputable results. But in the matter of vigilance and respect for the norms and principles adopted by the Organization, the United Nations has not shown appreciable progress. Policies which disregard the essence of human rights have continued to be practiced, and we are still faced with extensive violations of human rights as a result of local conflicts or situations of instability or intolerance. Italy is ready to cooperate fully in this respect with the world Organization, convinced as we are that wherever the value and dignity of the human person is at stake no obstacle must be allowed to stand in our way. Only thus can we give effectiveness and incisiveness to United Nations action in the field of the international protection of human rights. This is perhaps one of the most difficult challenges that the United Nations will face in the years to come,
191.	As we tackle the specific objectives facing this Assembly in the political and economic fields and discuss the best means of achieving those goals, we must not lose sight of the basic consideration that this Organization is, first and foremost, the supreme body at the service of mankind. Beyond the diversities of tradition and culture, man is in effect the subject of rights and freedoms, who through dignity attains a universal value. The mission of the United Nations thus becomes universal only to the extent to which the Organization proves capable of promoting and protecting these rights and freedoms.
